TXP CORPORATION


AMENDMENT TO
SECURED CONVERTIBLE NOTE
No. TXP-2-2
 
THIS AMENDMENT SHOULD BE ATTACHED TO
THE ORIGINAL NOTE
 
This Amendment (this “Amendment”) dated May 29, 2008 is issued in connection
with that certain Secured Convertible Note No. TXP-2-2 (the “Note”) issued by
TXP Corporation, (the “Company”) to YA Global Investments, L.P. (f/k/a Cornell
Capital Partners, L.P.) (the “Holder”) pursuant to the Securities Purchase
Agreement dated March 30, 2007. All capitalized terms not defined herein shall
have the meaning ascribed to them in the Note.


THIS CERTIFIES THAT, the following amendments are hereby made to the Note:
 

 
1.
Section 4(c)(i) of the Notes shall be deleted and replaced in its entirety with
the following:

 
4(c)(i).  The conversion price in effect on any Conversion Date shall be equal
to $0.20 per shares (the “Conversion Price”). The Conversion Price may be
adjusted from time to time pursuant to the terms of the Note.
 

 
2.
Effective as of the date hereof, the interest rate shall be adjusted to equal
twelve percent (12%) per annum. Furthermore, if an Event of Default occurs and
for so long as such Event of Default remains uncured, the interest rate shall
immediately become twenty percent (20%) per annum and shall remain at such
increased interest rate until the applicable Event of Default is cured.

 
IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by its
duly authorized officer.
 

 
TXP CORPORATION
     
By:
/s/ Michael C. Shores
 
Name:  
Michael C. Shores
 
Title:
Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 